Deen, Presiding Judge.
Duane Weeter appeals from a jury verdict awarding appellee $2,300 for breach of a building contract and a home improvement contract.
Appellee filed a motion to dismiss the appeal under Court of Appeals Rule 19 (Code Ann. § 24-3619 (d)). We overrule appellee’s motion.
In his sole enumeration of error, appellant complains that the jury verdict was contrary to the evidence. An examination of the trial transcript reveals conflicting evidence as to whether or not the work and labor performed by appellant was done in a workmanlike manner. It is well established that a judgment will not be disturbed if there is any evidence to support it, or even if there is a conflict in the evidence. See Ridley v. State, 236 Ga. 147 (223 SE2d 131); State v. Swift, 232 Ga. 535 (207 SE2d 459); West v. West, 228 Ga. 397 (185 SE2d 763); L. M. Wiley, Parish & Co. v. Kelsey, 13 Ga. 223; Winston Corp. v. Park Electric Co., 130 Ga. App. 508 (203 SE2d 753).

Judgment affirmed.


Webb and Birdsong, JJ., concur.